Oo. Oa

10
11
12
13
14
15
16
if
18
19
20
21
22
23
24
25
26

Honorable Marsha J. Pechman

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

KELSEY CURTIS,
NO. 2:19-CV-01565 MJP

Plaintiff,
AGREED PRETRIAL ORDER

Vv.

JAMES RIVER INSURANCE COMPANY,

Defendant.

 

 

 

 

Under Local Court Rule 16 and the Court’s Minute Entry (Dkt. 21), the parties submit this

Agreed Pretrial Order:
I. JURISDICTION

Defendant is an insurance company organized under the laws of the State of Ohio, with its
principal place of business in Virginia. Plaintiff is a resident of Washington State. Plaintiff filed
suit in King County Superior Court on September 13, 2018. Defendant removed the case to the
United States District Court, Western District of Washington, on October 1, 2019, citing 28 U.S.C.
§ 1332, § 1441 and § 1446. Plaintiff has not objected to the jurisdiction of the federal court.

Accordingly, jurisdiction is appropriate based on diversity of citizenship of the parties.

Peterson | Wampold
AGREED PRETRIAL ORDER - 1 Rosato | Feldman | Luna

CASE NO. 2:19-CV-01565 MJP 1501 FOURTH AVENUE, SUITE 2800
SEATTLE, WASHINGTON 98101-3677
PHONE: (206) 624-6800
FAX: (206) 682-1415

 
10
hy
12
13
14
15
16
17
18
19
20
2]
22
23
24
an
26

 

 

Il. CLAIMS AND DEFENSES
Plaintiff will pursue the following claims at trial:
L Breach of UIM Contract
2. Negligence
3. Bad Faith
4, Violation of the Insurance Fair Conduct Act (IFCA)
5; Violation of the Consumer Protection Act (CPA)
Defendant will pursue the following claims at trial:
1; Plaintiff failed to mitigate her damages
ze A genuine dispute exists as to the amount Plaintiff is legally entitled to recover as
compensatory damages from defendant Cooper.
2 Plaintiff failed to properly communicate with James River as to her claim for UM
coverage benefits, including but not limited to engaging in good faith settlement negotiations,
Il. ADMITTED FACTS
I. Plaintiff was a passenger in a vehicle operated on behalf of Uber by Yakub Kahn
when his vehicle was struck by a vehicle operated by Andie Cooper on October 8,
2016.
Bs Plaintiff sustained certain injuries in the collision.
a: Defendant issued Policy No. CA436100WA-01 to Rasier, LLC, et al., policy period
03/01/16-03/01/17 (“Policy”). .

4, The Policy provides uninsured motorist coverage for passengers riding in vehicles
covered by the Policy.

5. Andie Cooper was an uninsured driver.

6. Plaintiff made a claim for UM coverage under the Policy.

z Defendant accepted coverage for Plaintiff's UM claim.

8. On April 12, 2018, Defendant received correspondence from Plaintiff which set

Peterson | Wampold
AGREED PRETRIAL ORDER - 2 Rosato | Feldman | Luna

CASE NO. 2:19-CV-01565 MJP 1501 FOURTH AVENUE, SUITE 2800
SEATTLE, WASHINGTON 98101-3677
PHONE: (206) 624-6800
FAX: (208) 682-1415

 
sD OO BULBS

10
11
12
13
14
1S
16
17
18
19
20
21
Ze
23
24
25
26

forth a settlement demand of $150,000.00.

9. On May 7, 2018, Defendant offered $22,376.78 to settle Plaintiff's UM claim.

10;

remedies under

IFCA, RCW 48.30.015.11.

On September 13,

On August 23, 2018, Defendant received notice of Plaintiff's intent to seek

2018, Plaintiff

filed suit in King County Superior Court, Kelsey Curtis v. James River Insurance

Company and Andie Cooper, King County Cause No. 18-2-22906-5 SEA.

is Whether James
2s Whether James
3: Whether James
4. Whether James

5. Whether James

IV. ISSUES OF LAW
River is liable for breach of contract.
River is liable for negligence.

River is liable for bad faith.

River is in violation of IFCA.

River is in violation of the CPA.

6. Whether Plaintiff is entitled to fees and costs under RCW 48.30.015 and/or RCW

 

 

 

 

19.86.090,
Vv. WITNESSES
On behalf of Plaintiff:

WITNESS NATURE OF TESTIMONY STATUS
Kelsey Curtis Plaintiff Kelsey Curtis will testify concerning the | Will testify
c/o PWRFEL collision, her injuries, as well as any facts that
1501 Fourth Ave, Suite pertain to the claims at issue in this lawsuit.
2800
Seattle, WA 98101
(206) 624-6800
Steven Strzelec Steven Strzelec will testify about claims- | Will testify

Strzelec Consulting
Services

20719 NE 8th St.
Sammamish, WA 98074
(206) 427-4322

 

handling standards nationally and _ in
Washington. He will testify that James River
failed to meet minimum industry standards for
handling UIM claims. He will testify that James
River’s repeated offer of 50 cents for general
damages, non-disparagement and confidentiality
is an unreasonable denial of payment of benefits
under a UIM policy that contractually requires
James River to fulfill the promise of paying all

 

 

 

 

 

AGREED PRETRIAL ORDER - 3
CASE NO. 2:19-CV-01565 MJP

Peterson | Wampold

Rosato | Feldman | Luna

1501 FOURTH AVENUE, SUITE 2800
SEATTLE, WASHINGTON 98101-3677

PHONE: (206) 624-6800
FAX: (206) 682-1415

 
10
1]
12
13
14
15
16
17
18
19
20
21
2a
23
24
2D
26

 

sums that Ms. Curtis is legally entitled to recover
as compensatory damages from the owner or
driver of an uninsured vehicle. He will testify
that James River did not adequately investigate
Ms. Curtis’ UIM claim and that James River did
not have adequate support to offer 50 cents in
general damages to Ms. Curtis. He will testify
that James River’s offer appears to be based on
conjecture and speculation, not a reasonable
investigation. He will testify that in determining
how the accident and injury has impacted the
insured’s life, a claim handler needs to determine
all of the injuries suffered in the accident, the
pain and suffering caused by those injuries, and
how those injuries and the accident have
impacted the insured’s life and insured’s ability
to lead their normal pre-accident life.

Mr. Strzelec will testify that James River failed
to meet its obligation of at least giving equal
consideration to Ms. Curtis’ interests. Mr.
Strzelee will also testify that James River’s
refusal to disclose to Ms. Curtis the UIM policy
limits and other provisions even though Ms.
Curtis was an insured under the UIM policy is a
violation of national first-party claims handling
standards. Mr. Strzelec will point out that this
industry standard that James River failed to
comply with also has a corresponding WAC.

 

Kris Moe, MD
Harborview Medical
Center
Otolaryngology-Head and
Neck Surgery Clinic

325 Ninth Avenue
Seattle, WA 98104
206-520-5000

 

 

 

 

Dr. Moe will be called as a witness at trial and
will testify regarding his care and treatment of
Ms. Curtis following the collision. Please see his
medical records previously produced for
additional details. Dr. Moe will testify that Ms.
Curtis sustained facial injuries due to the
collision and that her surgery and nasal drainage
were caused by the collision. He will testify as
to his diagnosis of and prognosis for Ms. Curtis.
He will testify that Ms. Curtis’ care and treatment
at Harborview following the collision was
reasonable and necessary. He will also testify
that he referred Ms. Curtis to Dr. Davis for future
treatment options due to the permanency of her
nasal drainage and will testify regarding the
nature of that procedure.

Will testify

 

 

 

AGREED PRETRIAL ORDER - 4
CASE NO. 2:19-CV-01565 MJP

Peterson | Wampold

Rosato | Feldman | Luna

1501 FOURTH AVENUE, SUITE 2800
SEATTLE, WASHINGTON 98101-3677

PHONE; (206) 624-6800
FAX: (206) 682-1415

 
& WwW WV

10
11
12
13
14
15
16
17
18
[>
20
21
a2
23
24
25
26

 

 

 

 

 

 

 

 

 

 

Greg Davis, MD Dr. Davis will be called as a witness at trial and | May testify
UW Medicine will testify regarding his care and treatment of
Otolaryngology-Head and | Ms. Curtis following the collision. He will
Neck Surgery Clinic testify that Ms. Curtis’ options for treatment of
1959 NE Pacific, 3rd Floor | her nasal drainage are to continue Atrovent nasal
Seattle, WA 98195 spray or undergo Clarifix cryotherapy on her
206-598-4022 posterior nasal nerve. Dr. Davis will testify that
he recommends Clarifix and that the procedure
will more probably than not need to be repeated
every one to two years for the foreseeable future.
On behalf of Defendant:
WITNESS NATURE OF TESTIMONY STATUS
James Rockwell, MD Dr. Rockwell will be called to testify regarding | Will testify
c/o Machaon Medical his examination of the plaintiff, his review of her
Evaluations medical records, her alleged injuries, whether the
509 Olive Way, Ste 1045 alleged injuries are related to the accident at
Seattle, WA 98101 issue, and the necessity and reasonableness of her
(206) 323-1999 past medical treatment and suggested future
medical treatment. Dr. Rockwell will testify and
offer expert medical testimony regarding all
matters contained in his report including but not
limited to opinions and conclusions about the
nature and extent of the plaintiffs alleged
accident-related injuries; her medical condition
prior to and subsequent to the subject accident;
whether her treatment was reasonable, necessary,
and related to the subject accident; the need for
any future treatment and whether any need for
future treatment would be related to the subject
accident; the existence of any relevant pre-
existing conditions; the causes and etiologies of
any medical issues from which plaintiff claims to
suffer; and her diagnosis and prognosis. Dr.
Rockwell will further testify regarding issues
raised by plaintiff's witnesses.
Gena Farrar Gena Farrar will testify concerning the case | Will testify
c/o Lee Smart, P.S., Ine. handling for plaintiffs UIM claim, her
701 Pike St, Ste 1800 correspondence with plaintiffs former and
Seattle, WA 98101 current counsel, as well as any facts that pertain
(206) 624-7990 to the claims at issue in this lawsuit.

 

 

 

 

 

 

 

AGREED PRETRIAL ORDER - 5
CASE NO, 2:19-CV-01565 MJP

Peterson | Wampold

Rosato | Feldman | Luna

1501 FOURTH AVENUE, SUITE 2800
SEATTLE, WASHINGTON 98101-3677

PHONE; (206) 624-6800
FAX: (206) 662-1415

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ann Rosato Ann Rosato is one of the plaintiffs attorneys in | May testify
Peterson Wampold Rosato | this matter and she may be called to offer
Feldman Luna testimony regarding her communications with
1501 Fourth Ave, Ste 2800 | representatives and/or agents of defendant James
Seattle, WA 98101-3677 | River Insurance Company.
(206) 624-6800
VI. EXHIBITS
Plaintiff's list of proposed trial exhibits:
No. Exhibit Stipulated | Authenticity | Authenticity
Authentic Stipulated, and
and Admissibilit | Admissibility
Admissible | v Disputed Disputed
Plaintiff’s Exhibits
Claim notes from James River Ins.
1 x
C0:
2 Miscellaneous correspondence x
3 Medical Records from Harborview x
Medical Center/UW Medicine
4 Medical Record from Greg Davis, x
MD
5 ER 1006 Summary of Medical Bills X
6 Medical Bill from American x
Medical Response
7 Medical Bills from Harborview x
Medical Center/UW Medicine
8 ER 1006 Summary of Medical Bills x
Medical bill from UW Medical
9 XxX
Center
10 Photos Xx
11 Pharmacy Records Xx
Defendant’s Exhibits

 

 

 

 

 

AGREED PRETRIAL ORDER - 6
CASE NO. 2:19-CV-01565 MJP

Peterson | Wampold
Rosato | Feldman | Luna

1501 FOURTH AVENUE, SUITE 2800
SEATTLE, WASHINGTON 98101-3677
PHONE: (206) 624-6800
FAX: (206) 682-1415

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

No.

Exhibit

Stipulated
Authentic
and
Admissible

Authenticity
Stipulated,
Admissibilit
v Disputed

Authenticity
and
Admissibility
Disputed

 

101

 

 

Claim Notes from James River Ins.

Co.

 

 

 

Object (in part) to
p. 41, as this is an
effort to admit
evidence of claim
evaluation while
refusing to provide
deposition or any
other discovery on
the same issue,
violating Seattle

NW Sec. Corp. v.
SDG Holding Co.,
Ine. 61 Wn. App.
725, 744, 812 P.2d
488 (1991) and
doctrine of judicial
estoppel and
fundamental
fairness; see Pl.
MIL 7.

 

 

 

AGREED PRETRIAL ORDER - 7
CASE NO. 2:19-CV-01565 MJP

Peterson | Wampold

Rosato | Feldman | Luna

1501 FOURTH AVENUE, SUITE 2800
SEATTLE, WASHINGTON 98101-3677

PHONE: (206) 624-6800
FAX: (206) 682-1415

 

 
10
a
l2
13
14
15
16
17
18
19
20
21
ae
23
24
a2
26

 

No.

Exhibit Stipulated | Authenticity | Authenticity
Authentic Stipulated, and
and Admissibilit | Admissibility
Admissible | y Disputed Disputed

 

102

Letter from Richard Mann to James Object only in part,

River Insurance with enclosed to the following:
records pp. 5 (reference to
demand amount

under Pl. MIL 9,
FRE 403-404,
408).

pp.10,11,17,19,31,
35,43,81, 123 (all
references that
Plaintiff was
“unrestrained;” see
Pl. MIL 8, RCW
46.61.68(3) and
(6);Amend v. Beil,
89 Wn.2d 124, 570
Xx P.2d 138 (1977);
FRE 402-403).

pp. 39, 147-152,
155-164, 173-179
(all references to
insurance and
insurance
payments; see Pl.
MIL No. 5,
collateral source
rule and FRE 402-
403).

p. 41 (reference to
“pregnancy test”
not relevant under
FRE 402-403).

 

103

 

Email from Gena Farrar to Dana
Vizzare, Ann Rosato, Michael
Wampold, and Jordyn Dargitz with x FRE 402, 403
attached policy and declarations
page for Policy CA436100WA-O1

 

 

 

 

 

 

 

 

ACTION BY THE COURT
(a) This case is scheduled for trial before a jury on December 3, 2019.
(b) Trial briefs shall be submitted to the Court on or before November 15, 2019.

(c) Jury instructions requested by either party shall be submitted to the Court on or before

Peterson | Wampold

AGREED PRETRIAL ORDER - 8 Rosato | Feldman | Luna
CASE NO. 2:19-CV-01565 MJP 1501 FOURTH AVENUE, SUITE 2800

SEATTLE, WASHINGTON 98101-3677
PHONE: (206) 624-6800
FAX: (206) 682-1415

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

November 15, 2019.

(d) Suggested questions of either party to be asked of the jury by the Court on voir dire

shall be submitted to the Court on or before November 15, 2019.

This order has been approved by the parties as evidenced by the signatures of their counsel.

This order shall control the subsequent course of the action unless modified by a subsequent order.

This order shall not be amended except by order of the court pursuant to agreement of the parties

or to prevent manifest injustice.

 

Jeremie!
DATED this >¢ 4 day of November, 2019.

  

 

Honorable Marsha Pechman
United States District Judge

 

PETERSON | WAMPOLD
ROSATO | FELDMAN | LUNA

/s/Michael S. Wampold
Michael S. Wampold, WSBA No. 26053

Tomas A. Gahan, WSBA No. 32779
Attorneys for Plaintiff

1501 4" Avenue, Suite 2800

Seattle, WA 98101

Ph. (206) 624-6800

wampold@pwrfl-law.com
gahan@pwrfl-law.com

 

 

LEE SMART, PS, INc.

[Mr Wraith _to_ physically _sign]Steven G.

Wraith, WSBA No. 17364

Kyle J. Rekofke, WSBA No. 28911

Attorneys for Plaintiff

701 Pike Street, Suite 1800
Seattle, WA 98101

Ph. (206) 624-7990
sgw(@leesmart.com

kjr@leesmart.com

 

 

AGREED PRETRIAL ORDER - 9
CASE NO, 2:19-CV-01565 MJP

Peterson | Wampold
Rosato | Feldman | Luna

1501 FOURTH AVENUE, SUITE 2800
SEATTLE, WASHINGTON 98101-3677
PHONE: (206) 624-6800
FAX: (206) 682-1415

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

CERTIFICATE OF SERVICE

I hereby certify that on the date shown below I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to all counsel of record.

Dated: November 15, 2019

AGREED PRETRIAL ORDER - 10
CASE NO. 2:19-CV-01565 MJP

/s/Dana Vizzare

Dana Vizzare, Paralegal
1501 4" Avenue, Suite 2800
Seattle, WA 98101

Ph. 206-624-6800
dana@pwrfl-law.com

Peterson | Wampold
Rosato | Feldman | Luna
1801 FOURTH AVENUE, SUITE 2800
SEATTLE, WASHINGTON 98101-3677

PHONE: (206) 624-6800
FAX: (206) 882-1415

 
